Citation Nr: 0107487	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from October 1968 through 
August 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the rating for the 
veteran's PTSD to 100 percent, effective January 18, 1995.

The veteran duly appealed the RO's determination and in July 
2000, he testified at a Board hearing in Washington, D.C., 
before the undersigned Acting Board member.  By November 9, 
2000 decision, the Board granted a 30 percent rating for PTSD 
from July 26, 1994, denying implicitly an effective date 
earlier than January 18, 1995, for a 100 percent rating for 
PTSD.  

In December 2000, the veteran's representative filed a Motion 
for Reconsideration of the Board's decision, noting that the 
Board had erred in failing to consider the schedular criteria 
for evaluating mental disorders which were in effect prior to 
November 7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1990) (holding that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply unless Congress provides 
otherwise).  In light of this due process error, pursuant to 
38 C.F.R. § 20.904(a), the Board's November 9, 2000 decision 
has been vacated in a separate decision.  In this decision, 
the Board will address de novo the merits of the veteran's 
appeal.

It is noted that at his July 2000 Board hearing, and in a 
subsequently submitted written statement, the veteran raised 
additional issues of entitlement to earlier effective dates 
for service-connected tinnitus and a skin disorder.  Since 
these matters have not as yet been adjudicated, and inasmuch 
as they are not inextricably intertwined with the issue now 
before the Board on appeal, they are referred to the RO for 
initial consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Although there was no formal claim or written intent to 
file a claim for an increased rating for a psychiatric 
disorder prior to January 18, 1995, a February 2, 1987 VA 
hospitalization report may be considered an informal claim 
for an increased rating for a psychiatric disability.

3.  The evidence indicates that for the period from July 26, 
1994, through January 17, 1995, the veteran's service-
connected psychiatric disorder was productive of no more than 
definite social and industrial impairment; prior to July 26, 
1994, the evidence does not demonstrate that the veteran's 
service-connected psychiatric disorder was productive of mild 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD for the period 
from July 26, 1994, through January 17, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000)(to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.400, 4.132, Diagnostic 
Code 9411 (effective prior to Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim was decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute.  As set forth 
in more detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  The Board 
further notes that he has been informed via Statements of the 
Case of the nature of the evidence needed to substantiate his 
claim.  In view of the foregoing, the Board finds that VA has 
fully satisfied its duty to the veteran under the VCAA.  As 
the RO fulfilled the duty to assist, and because the change 
in law has no material effect on adjudication of this claim, 
the Board finds that it can consider the merits of this 
appeal without prejudice to him.  Bernard v Brown, 4 Vet. 
App. 384 (1993). 

I.  Factual Background

The veteran's service medical records reflect that in June 
1969, he complained of headaches and feelings of anxiousness.  
In January 1970, he reported anxiety, nervousness, poor 
appetite, and sleeplessness; the diagnosis was anxiety 
reaction.  At his June 1970 military separation examination, 
psychiatric evaluation was normal.  On a report of medical 
history, the veteran denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, attempted suicide, and nervous trouble of any sort.  
The following month, the veteran sought treatment, reporting 
that he was nervous all the time and could not take the 
pressure from officers bothering him.  The diagnosis was 
simple situational anxiety reaction.  

In September 1970, the veteran filed a claim for VA 
disability benefits, including service connection for 
nervousness.  By October 1970 rating decision, the RO granted 
service connection for anxiety reaction and assigned a 
noncompensable rating thereto, effective from September 1, 
1970, the day following the date of the veteran's separation 
from active service.  

In the October 1970 rating decision, the RO noted that the 
veteran had been scheduled for a VA medical examination, but 
had been unable to attend as he was hospitalized for 
treatment of injuries he had sustained in an automobile 
accident.  The RO noted that the veteran's service-connected 
disabilities would be assigned a noncompensable rating until 
such time as he could be examined.  

The veteran was notified of the October 1970 rating decision 
by letter dated later that month, but he did not appeal 
within the applicable time period.  Thus, the decision became 
final.  38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C.A. 
§ 4005(c) (1970)); 38 C.F.R. § 20.1103 (2000) (formerly 38 
C.F.R. § 19.153 (1970)).

In January 1971, the veteran filed a claim for nonservice-
connected pension benefits, stating that he was unable to 
work as a result of injuries he had sustained in a recent 
automobile accident, namely, a broken neck and a broken leg.  
He did not note that he had any psychiatric problems.  In 
support of his claim for nonservice-connected pension 
benefits, he submitted a January 1971 statement from a 
private physician, to the effect that the veteran was 
disabled due to compound fractures of the left tibia and 
fibula and a closed fracture of the left femoral shaft.  The 
statement is negative for any psychiatric problems.  

In February 1971, the veteran was afforded a VA medical 
examination at which he reported feeling "very nervous, poor 
sleep - no problem."  No psychiatric evaluation was 
apparently conducted and no psychiatric diagnoses were 
rendered.  

In March 1971, the veteran was hospitalized for further 
therapy of injuries incurred in a September 1970 automobile 
accident.  The May 1971 discharge summary is silent for any 
psychiatric disorder.  

By August 1971 rating decision, the RO confirmed and 
continued the noncompensable rating for the veteran's 
service-connected anxiety reaction.  The veteran was notified 
of the decision by letter dated in September 1971.  He did 
not appeal within the applicable time period and the decision 
became final.  38 U.S.C.A. § 7105 (West 1991) (formerly 38 
U.S.C.A. § 4005(c) (1970)); 38 C.F.R. § 20.1103 (2000) 
(formerly 38 C.F.R. § 19.153 (1970)).

In annual income questionnaires submitted by the veteran 
beginning in January 1984, he indicated that he had no wages 
and had not been employed in the previous year.  His only 
income was from the Social Security Administration.  His 
questionnaires are negative for notations of a psychiatric 
disorder.

On January 18, 1995, the veteran's formal claim for an 
increased rating for his nervous condition was received at 
the RO.  In support of his claim, the RO obtained VA clinical 
records dated from February 1987 to April 1995.  These 
records show that in February 1987, the veteran was 
hospitalized after he developed chest pain while shoveling 
snow.  The hospitalization report notes that the veteran 
reported that he was an anxious person and had a lot of 
personal problems.  Although the discharge summary notes and 
the corresponding hospitalization records do not indicate 
that the veteran received psychiatric evaluation or treatment 
during this period but show that he was evaluated primarily 
for his chest pains, the diagnoses noted upon discharge 
included anxiety state as well as chest pain, noncardiac in 
origin.  

Subsequent VA treatment records show that in May 1987, the 
veteran reported that he got anxious at times; the assessment 
was anxiety.  A VA outpatient treatment record dated July 26, 
1994, shows that the veteran reported that he was upset about 
his experiences in Vietnam and had been having suicidal 
thoughts.  A discussion with the veteran revealed that he was 
not imminently suicidal and had been drinking that day.  The 
clinical psychologist noted that if the veteran's 
descriptions of his experiences and symptoms were accurate, 
he might be suffering from PTSD.  However, the veteran 
refused to make a future appointment with the clinical 
psychologist.  Another VA outpatient treatment record dated 
in December 1994, shows that the veteran reported feeling 
depressed and not sleeping.  The diagnosis was longstanding 
anxiety and depression and the veteran was started on a trial 
of tricyclic antidepressants.  A VA medical record dated in 
January 1995 shows that he reported that he had panic attacks 
and worried a lot about money.  The examiner noted that the 
veteran had had some initial response to the medication, but 
that the veteran was unsure whether he wanted to begin 
cognitive treatment.  The veteran was encouraged to go to the 
volunteer office to see if he could better occupy his time.  
In February 1995, he reported that he had little structured 
activities in his daily life and felt depressed.  In addition 
to physical disabilities as stressors, the examiner noted 
that the veteran also had financial pressures and that he 
also mentioned that his post Vietnam adjustment had been 
difficult.  He indicated that four weeks after he had 
returned from combat, he was struck by a car resulting in his 
physical disability.  He indicated that he had not had any 
psychiatric treatment.  The veteran was encouraged to 
consider the PTSD clinic, but refused, stating that he would 
rather seek mood improvement via psychopharmacology.  

In April 1995, the veteran was afforded a VA psychiatric 
consultation at which he reported that he had not been seen 
by any psychiatrists since service.  On examination, the 
veteran looked his stated age.  He was quite anxious during 
the interview although his speech was normal.  He described 
his mood as sad and his affect was anxious and apprehensive.  
His thought processes were circumstantial and his thought 
content focused on his distress.  He denied any delusions or 
perceptual disturbances.  His insight and judgment were fair.  
He denied any current suicidal ideation.  The diagnoses on 
Axis I were chronic, major depression and probable PTSD.  

A VA psychiatric examination report dated later in April 1995 
shows that the veteran reported that he had been unemployed 
since returning from Vietnam.  He indicated that he had had 
significant adjustment difficulties and had been anxious 
since his return from Vietnam.  The veteran also reported 
that he had been socially withdrawn, became jumpy and 
irritable around people, and had led a rather reclusive 
lifestyle.  He was married and had two teenage children.  In 
regard to his psychiatric treatment, it was noted that since 
the 1970s, the veteran had not seen a psychiatrist until 
recently.  The veteran reported flashbacks about Vietnam, 
problems sleeping, avoiding friends, hypervigilance, feelings 
of depression, and suicidal thoughts.  On examination, his 
mood was anxious and depressed.  His speech was relevant and 
coherent, but tangential at times.  He denied delusions or 
hallucinations.  His attention and concentration were poor.  
His insight and judgment appeared to be fair.  The diagnosis 
was PTSD and the examiner noted that this disorder had been 
characterized as anxiety reaction in the past.  

By July 1995 rating decision, the RO recharacterized the 
veteran's psychiatric disability as PTSD and increased the 
rating for that disability to 30 percent from January 18, 
1995, the date of receipt of his claim for an increased 
rating.  The veteran appealed the RO's determination, arguing 
that he was entitled to a rating in excess of 30 percent for 
PTSD.  

In an August 1995 statement, the veteran indicated that he 
had had difficulty after his return from Vietnam.  He 
indicated that he had tried to attend college, but had been 
unsuccessful.  He stated that he had mentioned his anxiety 
and depression to many physicians over the years, but they 
just told him to stay away from stressful situations.  The 
veteran indicated that he used alcohol to self-medicate and 
had lost his driver's license after being convicted twelve 
times of driving under the influence.

Thereafter, the RO obtained additional VA outpatient 
treatment records dated from February to December 1995.  
These records show that during a May 1995 psychiatric 
interview, the veteran reported that he had been unemployed 
since the 1970's and had been receiving disability benefits 
for a left leg amputation he received at the age of 22.  The 
diagnosis was PTSD, delayed.

Statements received in January 1996 from an acquaintance, the 
veteran's mother, and his spouse of twenty-two years, 
basically note that the veteran was a very nervous, restless 
and irritable person.  According to his mother, the veteran 
was a different person when he returned from Vietnam in that 
he was nervous, restless, irritable, and did not want to see 
any of his buddies.  She reported that the veteran took 
sleeping pills to sleep.  The veteran's spouse noted that he 
had many nervous conditions which were increasingly getting 
worse.  

At a January 1996 hearing before a hearing officer at the RO, 
the veteran indicated that he had been unable to work since 
the 1970's.  He stated that he had tried to work on a few 
occasions, but was unable to get along with others or keep a 
schedule.  He also stated that he had tried to go to college, 
but was unable to concentrate.  

By April 1996 rating decision, the RO increased the rating 
for the veteran's PTSD to 50 percent, effective from January 
18, 1995.  

In October 1996, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service-connected disability, claiming that he had been 
totally disabled due to PTSD since 1974.  

Thereafter, the RO obtained VA clinical records dated from 
March 1971 to October 1996.  These records show that the 
veteran was seen during this period for several conditions, 
including orthopedic problems, hypertension, and a skin 
condition.  In January 1980, he sought treatment for 
alcoholism.  Medication was prescribed and he was advised to 
call the following week to see if there was room in the 
detoxification program.  It does not appear that the veteran 
received further treatment.  In January 1981, he underwent an 
Agent Orange examination; there were no complaints or 
findings of a psychiatric disorder.  In a March 1985 
consultation sheet, it was noted that the veteran desired 
evaluation of his nervous condition; however, there is no 
indication that the veteran received a subsequent evaluation.  
Recent VA clinical records show that the veteran received 
treatment for PTSD.  

Records obtained from the Social Security Administration show 
that the veteran was awarded disability benefits effective in 
September 1970 due to physical injuries he sustained in an 
automobile accident.  On his application for disability 
benefits, the veteran indicated that he had been a student 
and had worked installing cabinet before his accident.  He 
stated that he had had to quit school and was unable to work 
due to limited mobility and extreme pain.  The veteran denied 
having trouble reading, comprehending, responding, or 
relating to people.  

Records subsequently obtained from the Social Security 
Administration, dated from September 1970 to January 1994, 
include both VA and private clinical records, as well as 
statements submitted by the veteran in support of his claims 
for disability benefits from the Social Security 
Administration.  These records include a VA Medical 
Rehabilitation Board report dated in March 1973.  The 
physician noted that the veteran was independent in all areas 
of activities of daily living including transfer activities.  
He was friendly and cooperative.  It was noted that he had 
"a few psychological problems" and at times became "very 
depressed."  It was recommended that he be discharged.  The 
physician indicated that the veteran should be employed in 
about one month.  A March 1973 VA psychological test report 
shows that the veteran was pleasant, friendly, and seemed 
somewhat submissive.  It was noted that he had worked for two 
years in a chain store as a baker's helper and liked the work 
because it was easy.  He also indicated that he was 
interested in working as a cabinet maker and was interested 
in on-the-job training, but was no longer interested in 
school.  The examiner indicated that the veteran would be a 
good employee if the job appealed to him.  No psychiatric 
problems were noted.

In a November 1987 statement of treatment, a VA examiner 
indicated that the veteran was considered employable within 
the limits of a left below the knee amputation.  In a 
December 1987 statement, the veteran indicated that he had 
not worked since 1974 due to pain and lack of mobility.  He 
stated that he enjoyed socializing with his family and 
watching television.  He noted that he sometimes had trouble 
sleeping due to pain.  He did not mention a psychiatric 
disability.  

Also obtained was a February 1988 private examination report 
from the New York Diagnostic Center.  The report shows that 
the veteran had various physical problems and notes that he 
denied any other problems.  The veteran apparently did not 
report any psychiatric problems at that time.

In an August 1993 statement, the veteran indicated that he 
had several disabling conditions which prevented him from 
working, including severe leg, back, and neck pain.  He did 
not mention a psychiatric disability.  He stated that he had 
attended college for one and one half years beginning in 
1978, but had to quit because of pain.  However, he denied 
trouble comprehending, responding, or relating to people.  He 
stated that he loved visiting with his family and friends 
although he also hated it because he always had to hide his 
pain so they would not worry.  He further noted that he could 
not remember the last time he had a good night's sleep 
because of pain.  He did not mention a psychiatric 
disability.  

The veteran was hospitalized from January to February 1997 
and completed the VA PTSD Treatment Program.  It was noted 
that he had been followed by an outpatient psychiatrist for 
the past two years.  The veteran reported that he had "a 
nervous condition" in 1970, after being in combat.  In 
addition, he reported that he had had trouble dealing with 
his father's death in November 1996.  The veteran denied any 
acute psychiatric hospitalizations and had never been in an 
inpatient PTSD program.  The diagnosis was chronic, severe 
PTSD.  In a February 1997 statement, a VA examiner indicated 
that, in his opinion, the veteran was unemployable due to 
PTSD.  

By October 1997 rating decision, the RO granted a temporary 
total disability rating from January 13, 1997, through 
February 28, 1997, pursuant to 38 C.F.R. § 4.29.  

In December 1997, the veteran underwent VA medical 
examination at which he reported that after returning from 
Vietnam, he lost all of his friends and family due to PTSD 
symptoms.  The examiner noted that the veteran's psychiatric 
disorder had originally been labeled as generalized anxiety 
disorder.  He noted that the veteran had been suffering from 
PTSD since returning from Vietnam.  He indicated that the 
veteran was unemployable due to PTSD and secondary major 
depression.

By January 1998 rating decision, the RO increased the rating 
for the veteran's PTSD to 70 percent, effective from January 
18, 1995.  Thereafter, by June 1998 decision, the Board found 
that a 100 percent rating for PTSD was warranted.  In its 
decision, the Board also noted that the veteran had 
repeatedly argued that he was entitled to an earlier 
effective date for compensation for PTSD and referred the 
matter to the RO.  

In a rating decision dated later that month, the RO assigned 
the 100 percent disability rating for PTSD, effective from 
January 18, 1995, the date of receipt of the veteran's claim 
for an increased rating.  By October 1998 rating decision, 
the RO denied an effective date earlier than  January 18, 
1995, for a 100 percent rating for PTSD.

The veteran appealed the RO's determination, arguing that his 
psychiatric disorder had been misdiagnosed and evaluated as 
anxiety reaction when in fact he had had PTSD since service.  
He contended that the severity of his PTSD warranted a 100 
percent rating from September 1970, as he had been unable to 
work since that time due to PTSD.  In his January 1999 
substantive appeal, he acknowledged that he had not appealed 
the October 1970 rating decision assigning a noncompensable 
rating for his psychiatric disability because he "was young 
and had no idea that I should appeal the decision."  He 
further indicated that "I was having serious problems with 
my PTSD (nervous condition) and was not up to thinking 
clearly."  In a subsequent statement, the veteran indicated 
that it was "highly possible" that his father had submitted 
an Notice of Disagreement with this rating decision on his 
behalf as his father had completed all of his paperwork while 
he was in the hospital.  He also acknowledged that he did not 
receive regular treatment for PTSD until January 1995 
following a suicide attempt; however, he indicated that he 
had been receiving VA medical treatment for unrelated 
disabilities since 1970 and that during some of his visits, 
he "actually begged the doctors to give me something for my 
anxiety, sleeplessness, depression, explosive behavior, and 
headaches."  However, he stated that his pleas fell on deaf 
ears and he was told to stay away from stressful situations.  

In support of his claim, the veteran's mother submitted a 
statement in January 1999.  She indicated that the veteran 
had always complained that he could not sleep at night and 
the doctors had given him sleeping pills since the 1970's.

In February 1999, the veteran submitted copies of treatment 
records showing that he had been treated for a skin condition 
and hypertension in the 1980's.  He argued that these 
conditions were manifestations of his PTSD.  He also 
submitted a copy of a March 1997 VA medical examination 
report showing that the examiner indicated that a skin 
condition could be aggravated by increased mental stress, 
such as from PTSD.  

In a VA psychiatry note dated in June 2000, a staff 
psychiatrist noted that when the veteran was struck by a car 
in the 1970's, it was at a time when his PTSD symptoms were 
interfering with his ability to concentrate and when he was 
having severe intrusive thoughts.  According to the staff 
psychiatrist, it is plausible that the veteran's PTSD 
contributed to the car accident.

In July 2000, the veteran testified at a hearing in 
Washington, D.C., before the undersigned Acting Board Member.  
The veteran's representative argued that the RO did not 
properly develop the veteran's claim in 1970 and failed in 
its duty to assist the veteran by not providing him with an 
adequate examination in April 1971.  The veteran testified 
that he was a nervous wreck in 1970 after getting back from 
Vietnam.  He stated that he could not sleep, was depressed, 
and could not stand being around people.  According to the 
veteran, he complained to the VA doctors from 1970 to 1995 
that he wanted some help for his psychiatric problems and 
nobody listened to him until 1995.  The veteran stated that 
when he was hospitalized for injuries he sustained a few 
weeks after service, he reported nervous problems but was not 
referred to a psychiatrist and was treated only by medical 
doctors.

II.  Law and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2000).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2000).

Applicable regulations provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151 (2000).  The term 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement (or evidencing a 
belief of entitlement) to a benefit.  38 C.F.R. § 3.1(p) 
(2000).  

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  38 C.F.R. § 3.155 (2000).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  Under that provision, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The Board is required to identify all and any medical records 
that may constitute informal claims under 38 C.F.R. 
§ 3.157(b), and address, with adequate reasons or bases, 
whether any of those informal claims may still be pending.  
Busch v. West, 12 Vet. App. 522 (1999).

III.  Analysis

As set forth above, the effective date of an increased rating 
is the later of the date of receipt of the claim or date 
entitlement arose (pursuant to 38 C.F.R. § 3.400(o)(1)), or 
the earliest date it is factually ascertainable that an 
increase occurred if the claim was received within one year 
from that date; otherwise the effective date is the date of 
receipt of the claim (pursuant to 38 C.F.R. § 3.400(o)(2)).  
Thus, the Board must initially determine when the veteran's 
claim for an increased rating was received at the RO, and 
when an increase in the disability was shown.

The record shows that by October 1970 rating decision, the RO 
granted service connection for anxiety reaction and assigned 
a noncompensable rating thereto.  By August 1971 rating 
decision, the RO confirmed and continued the noncompensable 
rating for the veteran's service-connected anxiety reaction.  
He was notified of the decision by September 1971 letter, but 
he did not appeal within the applicable time period.  Thus, 
the decision is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C.A. § 4005(c) (1970)); 38 C.F.R. § 20.1103 
(2000) (formerly 38 C.F.R. § 19.153 (1970)).

In that regard, the Board has considered the veteran's recent 
assertions to the effect that his father may have submitted a 
Notice of Disagreement with the RO's rating decision 
assigning noncompensable rating for anxiety reaction.  
However, the record contains absolutely no indication that 
any Notice of Disagreement was received at the RO prior to 
the expiration of the appeal period in September 1972.  

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  Therefore, absent any evidence other than the 
veteran's assertions, the Board presumes that the veteran did 
not initiate an appeal of the October 1970 or August 1971 
rating decisions assigning a noncompensable rating for his 
anxiety reaction; thus, those decisions are final and any 
claim pending prior to that date was resolved.  

Chronologically, the next pertinent communications from the 
veteran were annual income questionnaires he submitted 
beginning in January 1984.  While he indicated that he was 
unemployed, he did not make reference to his service-
connected psychiatric disorder.  Thus, the Board finds that 
these communications may not be considered claims for an 
increased rating for his service-connected psychiatric 
disorder as the veteran did not request such benefit or 
evidence a belief of entitlement to such benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.  

The next pertinent communication received from the veteran 
was his January 18, 1995 claim for an increased rating for 
his nervous condition.  There is no indication of record, nor 
does the veteran contend, that he filed a claim for an 
increased rating for his service-connected psychiatric 
disorder prior to that time.  

However, as set forth above, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of 38 C.F.R. 
§ 3.157(b).  A review of the record shows that in connection 
with the veteran's January 1995 claim for an increased 
rating, the RO obtained numerous VA and private treatment 
records, some of which pertain to the veteran's service-
connected psychiatric disability.  

Thus, the Board has reviewed these records to determine 
whether any of them may constitute an earlier informal claim 
for an increased rating under 38 C.F.R. § 3.157(b).  In that 
regard, the Board notes that the private treatment records do 
not provide a basis for finding that the veteran filed an 
informal claim for increased rating, prior to January 18, 
1995.  Under 38 C.F.R. § 3.157, the date of receipt of 
private medical evidence (as opposed to the date of VA 
examination or hospitalization) will be accepted as the date 
of an informal claim.  

With respect to the VA medical records, a record dated in 
March 1973 notes that the veteran had "a few psychological 
problems" and at times became "very depressed."  However, 
there was no noted treatment for or diagnosis of the service-
connected anxiety disorder.  In addition, the physician did 
not attribute the veteran's noted psychological problems and 
depression to his service-connected anxiety disorder.  
Accordingly, that medical record does not constitute an 
informal claim for an increased rating for the service-
connected anxiety reaction (subsequently diagnosed as PTSD).   

A January 1980 VA clinical record shows that the veteran 
sought treatment for alcoholism.  However, the Board finds 
that this document is not an informal claim for an increased 
rating for anxiety reaction.  Under 38 C.F.R. § 3.157, the 
date of a VA report will be accepted as the date of an 
informal claim only if such record pertains to a disability 
for which service connection has been established.  In this 
case, the January 1980 VA report did not attribute the 
veteran's alcoholism to his service-connected psychiatric 
disability.  Thus, the January 1980 VA medical report may not 
be considered as an informal claim for an increased rating 
for a service-connected psychiatric disorder.

The record also contains a March 1985 VA consultation sheet 
noting that the veteran desired evaluation of his nervous 
condition; however, the veteran apparently did not return for 
further evaluation.  As this record contains no evidence 
pertinent to the severity of his service-connected 
psychiatric condition, the Board finds that it does not 
constitute an informal claim for increased rating.

Chronologically, the next document of record is a February 
1987 VA hospitalization report showing that the veteran was 
hospitalized on February 2, 1987, after he developed chest 
pain while shoveling snow.  It is noted that, on examination, 
the veteran complained of being an anxious person.  The 
report does not specify that the veteran received psychiatric 
evaluation during his period of hospitalization and his 
symptoms of chest pain were attributed to a musculoskeletal 
cause, not a psychiatric disorder.  Nonetheless, the 
diagnoses on discharge included anxiety state.  The wording 
of the hospital summary form indicates that whatever 
diagnoses are listed received treatment.  Affording the 
veteran the benefit of the doubt, the Board accepts the 
February 2, 1987 hospitalization report as an informal claim 
for an increased rating for a psychiatric disability. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form is to be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that the one-year 
filing period for such applications did not begin to run 
where VA did not forward to the claimant a formal application 
form once his informal claim had been received and that, 
therefore, the date on which the informal claim was received 
must be accepted as the date of his claim for purposes of 
determining an effective date .  See Quarles v. Derwinski, 3 
Vet. App. 129, 137 (1992); Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992).  Accordingly, in the present case, any 
failure on the part of the veteran to file a formal 
application for an increased rating for his psychiatric 
disability is deemed waived by the VA's failure to comply 
with the requirements of section 3.155(a).

Having determined that the date of the veteran's claim for an 
increased rating for his psychiatric disability was February 
2, 1987, the Board notes that the Court has held that 38 
C.F.R. § 3.400(o)(2) is applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125 (1997). 

Thus, three possible dates may be assigned depending on the 
facts of the case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is 
received (38 C.F.R. § 3.400(o)(2)).  

To make its determination, the Board must review all the 
evidence of record.  Swanson v. West, 12 Vet. App. 442 
(1999); Hazan v. Gober, 10 Vet.App. 511, 521 (1997); see also 
VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998) 
(effective date of increased rating claims).

In that regard, it is noted that, prior to November 7, 1996, 
the Schedule for Rating Disabilities, provided a general 
rating formula for psychoneurotic disorders based on the 
degree of incapacity or impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996).

The Rating Schedule, prior to the November 1996 amendments, 
provided a 100 percent rating for a psychoneurotic disorder 
(such as PTSD and generalized anxiety disorder) where "the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment."  The criteria for a 100 percent rating 
were determined to be each independent bases for granting a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994); Richard v. Brown, 9 Vet. App. 266, 268 (1996).

A 70 percent evaluation was appropriate where "[a]bility to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment."  

A 50 percent was appropriate where "[a]bility to establish 
or maintain effective or favorable relationships with people 
is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment."  

A 30 percent rating was assigned where "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  The term "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), 
59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 
(1993).

Where "[l]ess than criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment" was shown, a 10 
percent evaluation was appropriate.  A zero percent 
evaluation was assigned where "[t]here are neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability."  38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
(as here) the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000).  Thus, the Board must apply the prior version 
of the rating criteria to rate the veteran's service-
connected psychiatric disability prior to November 7, 1996.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a 100 percent 
rating for PTSD prior to January 18, 1995, have not been met.  
However, the Board finds that the evidence supports a 30 
percent rating for PTSD from July 26, 1994, and that prior to 
that time, the criteria for a compensable rating were not 
met.  

The Board acknowledges that the veteran has recently reported 
that he has had severe PTSD which has prevented him from 
working since the 1970's.  He has also submitted statements 
from his family members and friends who noted that the 
veteran was a nervous, restless, and irritable person after 
returning from Vietnam.  However, while the Board does not 
question the current severity of the veteran's service-
connected psychiatric disability, with respect to the issue 
of the severity of his disability from February 2, 1987, to 
January 18, 1995, the Board assigns far more probative 
evidence to the contemporaneous medical evidence of record.  
This evidence shows no indication of a severe psychiatric 
disability and indicates that the cause of the veteran's 
unemployment prior to 1995 was due to his physical 
disabilities.  In addition, the record shows that the veteran 
did not begin to receive regular psychiatric treatment until 
1995.  

For example, records obtained from the Social Security 
Administration show that the veteran was awarded disability 
benefits effective in September 1970 due to physical injuries 
he sustained in an automobile accident.  However, these 
records are negative for complaints or findings of a 
psychiatric disability.  On his initial application for 
disability benefits, the veteran denied having trouble 
reading, comprehending, responding, or relating to people.  

Subsequent treatment records likewise do not support the 
assignment of a compensable rating for a psychiatric 
disability.  For example, the February 1987 hospitalization 
report notes that the veteran described himself as an anxious 
person with a lot of personal problems.  However, he received 
no psychiatric treatment during this period of 
hospitalization, nor was any follow-up psychiatric treatment 
recommended at discharge.  A May 1987 treatment record shows 
that the veteran reported feeling anxious at times.  The 
Board finds that these symptoms most nearly approximate 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working disability.  Thus, this evidence demonstrates the 
severity of the veteran's service-connected psychiatric 
disability to be noncompensable at that time.

In that regard, the Board notes that when the veteran was 
examined in November 1987, a VA examiner indicated that the 
veteran was considered employable within the limits of a left 
below the knee amputation.  A psychiatric disorder was not 
noted at that time.  Similarly, in a December 1987 statement, 
the veteran indicated that he had not worked since 1974 due 
to pain and lack of mobility; he did not mention a 
psychiatric disorder.  Rather, he stated that he enjoyed 
socializing with his family and watching television.  When he 
was examined in February 1988, various physical problems were 
noted, but the veteran apparently did not report any 
psychiatric problems.

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the criteria for a 
compensable rating for a psychiatric disability prior to July 
24, 1994 have not been met.  However, as set forth in more 
detail below, the Board finds that a 30 percent rating for 
PTSD is warranted from July 26, 1994, through January 17, 
1995.  Thereafter, a 100 percent rating has been assigned.

In that regard, the Board notes that VA outpatient treatment 
records dated in July 1994, December 1994, and January 1995 
indicate that the veteran was experiencing various 
psychiatric symptoms.  The July 26, 1994, consult note shows 
that the veteran was upset about his Vietnam experiences and 
reported that he had been having suicidal thoughts.  However, 
he was not imminently suicidal and had no specific plans.  
The December 1994 VA outpatient treatment record shows that 
the veteran felt depressed and was not sleeping.  The January 
1995 VA outpatient treatment records show that he was having 
panic attacks.  

The Board finds that these symptoms more nearly approximate 
the criteria for a 30 percent rating for PTSD as they show a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  Hood v. Brown, 4 
Vet. App. 301 (1993).  Accordingly, the Board finds that the 
evidence indicates that the veteran had definite industrial 
impairment beginning in July 1994.

However, the Board finds that a rating in excess of 30 
percent is not warranted for the period between July 26, 
1994, and January 18, 1995.  The July 26, 1994 VA consult 
note shows that the veteran's symptoms did not include 
suicidal ideation, although he had initially reported that he 
had been having suicidal thoughts.  In addition, these 
records do not show that the veteran experienced psychiatric 
symptoms which were productive of considerable industrial 
impairment.

The Board acknowledges that the veteran has indicated that he 
has been unemployed since the 1970s.  Although the veteran 
attributes his unemployment to his service-connected 
psychiatric disability, the evidence of record shows that he 
also has nonservice-connected physical disabilities which 
contributed to his industrial impairment.  In addition, 
statements from the veteran and family members indicate that 
he has been a nervous wreck since separation from service.  
However, the contemporaneous medical records do not show that 
the severity of the veteran's service-connected psychiatric 
disability was compensable prior to July 26, 1994, or greater 
than 30 percent disabling for the period from July 26, 1994, 
until January 18, 1995, when a 100 percent rating was made 
effective.


ORDER

A 30 percent rating for PTSD is granted for the period from 
July 26, 1994, through January 17, 1995, subject to the laws 
and regulations governing the award of monetary benefits; to 
that extent the veteran's claim is granted.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

